DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/746,560 has a total of 20 claims pending in the application, there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Prophete et al. (US 2019/0034065 A1). 
For claim 1, Prophete et al. teaches a method of generating data visualizations [data visualization representations, 0025-0032: Prophete], the method comprising: displaying a user interface including a canvas and a card builder toolset, the card builder toolset including a plurality of selectable options, each of the plurality of selectable options responsive to user input to present a definition screen including one or more card definition parameter input fields [dashboard with widgets formatted in the custom form defined by the user, 0035-0036: Prophete]; receiving user input into the one or more card definition parameter input fields for each of the plurality of selectable options and, in response, defining at least one aspect of a card to be included within a user dashboard presented on the canvas [user selected options displayed on the dashboard through defining various input data, 0036-0037: Prophete]; and rendering a card within the canvas in accordance with parameters defined by the user input, the card being included within a dashboard to be displayed to users [displaying the results arranged to users, 0036: Prophete].
For claim 2, Prophete et al. teaches:
The method of claim 1, further comprising displaying a graphical indication on each of a plurality of regions in the card builder toolset that each of the plurality of selectable options has been defined by the user [user can define selectable fields on the regions, 0066: Prophete].
For claim 3, Prophete et al. teaches:
The method of claim 1, further comprising, upon determining that one or more parameters required to define a card using the plurality of selectable options remains undefined by the user, presenting the user with a graphical indication that additional information is required for the corresponding one or more of the plurality of selectable options [a completion step on the editing dashboard, 0014: Prophete].
For claim 4, Prophete et al. teaches:
The method of claim 1, wherein the plurality of selectable options includes a dataset option, a chart option, a time period option, a filter option, and a card or dashboard details option [selectable widget is a chart, 0026: Prophete].
For claim 5, Prophete et al. teaches:
The method of claim 1, further comprising receiving a definition in the dashboard for at least one calculated field, the calculated field being a combination of fields included in one or more cards within the dashboard, the at least one calculated field being calculated within the data visualization tool without modification of underlying data sources [field placed based on calculation by the tweening engine, 0040: Prophete].
For claim 6, Prophete et al. teaches:
The method of claim 5, wherein the calculated field is defined using a calculated field definition sub-window [calculate frames in the display, 0040: Prophete].
For claim 7, Prophete et al. teaches:
The method of claim 5, wherein at least one card displays the calculated field in response to execution of code included within the dashboard upon the combination of fields [values presented including calculated values, 0046: Prophete].
For claim 8, Prophete et al. teaches:
The method of claim 7, wherein the code comprises javascript embedded within a definition of the at least one card [dashboard having javascript built in, 0132: Prophete].
For claim 9, Prophete et al. teaches:
The method of claim 1, further comprising: displaying a drill-through tool useable to define an interrelationship among a plurality of cards renderable within the dashboard [drill down for related visualization, 0027: Prophete].
For claim 10, Prophete et al. teaches:
The method of claim 9, further comprising: in response to receiving a selection of a first graphic in a first card of the plurality of cards, displaying a second card of the plurality of cards, the second card showing a different visualization to the user based on the interrelationship defined among the plurality of cards [using widgets to display different visualization of data relationships, 0071: Prophete].
For claim 11, Prophete et al. teaches:
The method of claim 1, wherein the card includes a calendar option, the calendar option allowing a user to toggle between a first calendar window and a second calendar window being different from the first calendar window, the toggle causing a predetermined time period to be automatically adjusted to a different starting point [dashboards with different instances of adjustable calendar times, 0032-0033: Prophete].
Claim 16 is an system of the method taught by claim 1.  Prophete et al. teaches the limitations of claim 1 for the reasons stated above.
For claim 17, Prophete et al. teaches:
The computer-implemented data visualization system of claim 16, wherein the instructions further cause the computing system to: translate the user input into a data query [encoded query from user, 0035: Prophete]; package the data query into a query object [object representing queries, 0032: Prophete]; and access, via a data querying engine, one or more selected data sources from among a plurality of heterogeneous data sources in accordance with the query object [selecting data from various sources, 0045-0046: Prophete].
For claim 18, Prophete et al. teaches:
The computer-implemented data visualization system of claim 17, wherein the query object comprises a JSON object [objects contain JSON, 0132: Prophete].
For claim 19, Prophete et al. teaches:
The computer-implemented data visualization system of claim 16, wherein the instructions further cause the computing system to: generate a display of a drill-through tool useable to define an interrelationship among a plurality of cards, the interrelationship being an ordered sequence of display of the plurality of cards relating to a level of detail displayed in each of the plurality of cards, the plurality of cards providing different graphical depictions at different levels of detail from one another [drill down for related visualization, 0027: Prophete].
For claim 20, Prophete et al. teaches:
The computer-implemented data visualization system of claim 16, wherein the data visualization application is accessible via a browser interface from a remote computing system [implemented on a browser, 0053: Prophete].
For claim 21, Prophete et al. teaches:
The method of claim 1, further comprising the steps: receiving a definition of the card presenting a data visualization within the dashboard, the card having a security option associated therewith; displaying a first visual representation of the dashboard to a first user of the users; displaying a second visual representation of the dashboard to a second user of the users, the second visual representation being different from the first visual representation based at least in part on the security option associated with the card [interface for filtration for different users with organization options and security, 0036 and 0048: Prophete].
For claim 22, Prophete et al. teaches:
The method of claim 21, wherein the first user has a first set of access rights to the card and the second user has a second set of access rights to the card different from the first user, the card thereby being included in the first visual representation and excluded from the second visual representation [interface for filtration for different users with organization options, 0036: Prophete].
For claim 23, Prophete et al. teaches:
The method of claim 21, further comprising: receiving a subscription request from the first user, the subscription request including one or more tags defining a topic to which the first user would like to subscribe; associating a tag with the dashboard that is included in the one or more tags; and in response to associating the tag with the dashboard, automatically notifying the first user of the existence of the dashboard [data for analyst presented by visualization options and tagging, 0089-0090: Prophete].
For claim 24, Prophete et al. teaches:
The method of claim 21, wherein the dashboard includes a plurality of cards including at least the card and a second card, the card having a first set of security options and the second card having a second set of security options different from the card, and wherein the first visual representation includes the card and the second card and the second visual representation includes the card but excludes at least a portion of the second card based on the first set of security options and the second set of security options [interface for filtration for different users with organization options and security, 0036 and 0048: Prophete].
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
5/21/2022